DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed October 25, 2022. Non-elected claims 15 and 30 stand as withdrawn. Claims 16-29 and 31-38 are canceled. Claims 1, 7-8, and 10 have been amended. Claims 1-14 and 39-42 are examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, “Applicant submits that the above claimed features could not be associated to a mental process because a person could not, in their own mind, ‘receive travel information’ and ‘receive food items information and food product information.’” (Page 8 of Applicant’s response) Applicant further argues that the claims do not provide any information to third parties (page 9 of Applicant’s response). The Examiner respectfully disagrees. A human user could receive travel, food items, and food product information by reading and/or hearing such information. When read in light of the broadest reasonable interpretation, the claims may be interpreted as a human user performing the various steps, especially since the claims do not preclude such an interpretation. It is noted that the Specification supports such an interpretation since it explains how both a human operator and a robot may be involved in implementing the steps of the invention. For example, paragraph 49 of Applicant’s Specification states:
…In some implementations, a human operator may be notified to transition the food item onto the cutting surface for the cutter 410. In other implementations, a robot, such as the transfer robot 428, may transition the food item onto the cutting surface for the cutter 410. The cutter 410 may cut the food item, which may then be placed into a container. In some implementations, the human operator may be notified to place a new food container base onto the cutting surface to receive the food item before the cutter 410 is activated to cut the food item. The operator may be notified to remove the food container base, and supported food item, to place a top onto the food container base, thereby preparing the food container for delivery to the customer…
	
Furthermore, as explained in paragraph 97 of Applicant’s Specification, a human operator may control one or more robots. In these excerpts from the Specification, it is clear that a human operator may receive instructions to implement the invention.
	On page 9 of Applicant’s response, “Applicant submits that the claimed features cannot be construed to correspond to ‘commercial or legal interactions…’” The Examiner respectfully disagrees. Food is prepared and delivered to an end user. Paragraph 50 of the Specification explains that food items may be sold to customers, which is an example of a commercial interaction, i.e., a sales transaction. Even if the claims are not seen as potentially facilitating a sales transaction per se, the claims do clearly recite that food is prepared en route and then placed in a delivery slot (e.g., as recited in claims 41-42). At the very least, food is prepared by one party and provided to another, which is an example of interactions among people and, thus, an example of organizing human activity.
	In regard to Step 2A - Prong 2 and Step 2B of the Subject Matter Eligibility test, Applicant asserts that the claims do not monopolize the judicial exception, that the claims present a specific improvement over prior art systems, and that the combination of elements provides an inventive concept (pages 10-12 of Applicant’s response); however, Applicant points to details of the claims which have been identified as details of the abstract ideas. Applicant does not specifically identify any additional elements, much less explain how any additional elements operate in a manner that integrates the abstract ideas into a practical application and/or in a manner that provides an inventive concept.
	Regarding the art rejection, “Applicant submits that Chan fails to disclose or suggest at least ‘receiving updated travel information for the vehicle while the vehicle is en route to the delivery destination, and adjusting one or more steps of the
process to prepare the food product based on the updated travel information, wherein the one or more steps comprise at least one of a temperature, a food ingredient, an amount of heat, and an amount of oxygen,’ as recited in independent claim 1.” (Page 12 of Applicant’s response) The Examiner has introduced the Garden reference to help address these claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “techniques for en route food product preparation” (Spec: ¶ 4) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-14, 39-42)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite a method for en route food product preparation, the method comprising: 
receiving travel information for a vehicle; 
receiving food items information and food product information associated with the food product to be prepared; 
determining one or more steps and a timing for a process to prepare the food product based on the travel information, the food items information, and the food product information; 
autonomously executing the process based on the determined one or more steps and the timing such that the food product is prepared when the vehicle reaches a delivery destination; 
receiving updated travel information for the vehicle while the vehicle is en route to the delivery destination; and
adjusting one or more steps of the process to prepare the food product based on the updated travel information;
wherein the one or more steps comprise at least one of a temperature, a food ingredient, an amount of heat, and an amount of oxygen; 
and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to providing instructions (e.g., which may be instructions given to a human, based on the broadest reasonable interpretation) for food product preparation and scheduling the food product preparation process, which are examples of organizing human activity. The dependent claims further recite details of the aforementioned abstract ideas, e.g., by further defining timing and other food product details related to managing the food product preparation and related instructional and scheduling process. Placing the food in a delivery slot after it is prepared also implies sales and interactions among humans (e.g., as recited in dependent claims 41 and 42), which are additional examples of organizing human activity.
2A – Prong 2: Integrated into a Practical Application?
No – There are no additional elements significantly integrated with performance of the steps of the invention. The fact that the food is prepared in a moving/traveling vehicle (as implied in all of the claims) and that the one or more steps may be executed in one or more sealable containers (e.g., as recited in claim 14) are examples of mere ties to a field of use. 
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2015/0019354) in view of Garden (US 2014/0370167).
[Claim 1]	Chan discloses a method for en route food product preparation, the method comprising:
	receiving travel information for a vehicle (¶¶ 27, 29, 30 – transit time);
	receiving food items information and food product information associated with the food product to be prepared (¶ 28 – The received order may include type and amount of food/drink, degree of cooking, ingredients to add, remove, etc.);
	determining one or more steps and a timing for a process to prepare the food product based on the travel information, the food items information, and the food product information (¶¶ 26, 28-30, 33-34, 37, 41-46 – All aspects of the food ordering and transit process are taking into account as part of the scheduling process for food preparation and delivery);
	autonomously executing the process based on the determined one or more
steps and the timing such that the food product is prepared when the vehicle reaches a delivery destination (¶¶ 26, 28-30, 33-34, 37, 41-46 – All aspects of the food ordering and transit process are taking into account as part of the scheduling process for food preparation and delivery);
	receiving updated travel information for the vehicle while the vehicle is en route to the delivery destination (¶¶ 26, 28-30, 33-34, 37, 41-46);
	adjusting one or more steps of the process to prepare the food product based on the updated travel information (¶¶ 26, 28-30, 33-34, 37, 41-46).
	Chan adjusts a food preparation schedule in response to a delay (Chan: ¶ 31) and allows for an order to be kept warm, cool, or at a desired temperature until delivery (Chan: ¶ 27). Chan does not explicitly disclose wherein the one or more (adjusted) steps comprise at least one of a temperature, a food ingredient, an amount of heat, and an amount of oxygen. However, Garden discloses the following:
[0005] Advantageously, delivery of hot, prepared, foods to a plurality of consumer destinations may be accomplished by loading the uncooked or partially cooked food, prepared per a generated order or per an order received from each respective consumer, into each of a plurality of individual cooking units. The cooking conditions in each of the cooking units may be individually adjusted, making possible the tailoring of cooking conditions (temperature, time, humidity, etc.) in each cooking unit such that the food in the cooking unit is completed shortly before arrival at each respective consumer destination. Such a system also permits the dynamic adjustment of cooking conditions in each of the cooking units while enroute to accommodate changes in delivery times based on the occurrence of external events such as traffic accidents, congestion, or other delays. Advantageously, each customer destination will receive hot, prepared, food shortly after the cooking process has completed. Present food delivery systems do not provide this level of food quality or delivery service.

Further description of the portable cooking and delivery system may be found in paragraphs 7, 12, and 16 of Garden. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Chan wherein the one or more (adjusted) steps comprise at least one of a temperature, a food ingredient, an amount of heat, and an amount of oxygen in order to allow for food to arrive prepared and hot at its destination, even in light of unexpected delays, thereby increasing customer satisfaction (as suggested in ¶ 5 of Garden). 
[Claim 2]	Chan discloses wherein receiving the travel information for the vehicle comprises:
	determining one or more delivery destination locations, one or more potential routes between the delivery destinations, road condition information for the potential routes, traffic condition information for the potential routes, or weather condition information for the potential routes (¶ 27 – Anticipated delays may include the anticipated presence of other customer orders; ¶ 29 – “A transit time may be estimated based on speed limits, current traffic conditions/traffic conditions at the time an order was placed, updated traffic reports, road closures, etc.”; ¶ 30 – Routing may take into account multiple customer orders and locations).
[Claim 3]	Chan discloses determining an estimated time for the vehicle to reach the delivery destination (¶ 29 – Transit time to a delivery location is estimated).
[Claim 4]	Chan discloses wherein receiving the food items information comprises:
	receiving one or more of quantity information, quality information, or type information associated with ingredients for the food product to be prepared (¶ 28 – The received order may include type and amount of food/drink, degree of cooking, ingredients to add, remove, etc.).
[Claim 5]	Chan discloses wherein receiving the food product information comprises:
	receiving one or more of quantity information, quality information, type information, or packaging information associated with the food product to be prepared (¶ 28 – The received order may include type and amount of food/drink, degree of cooking, ingredients to add, remove, etc.).
[Claim 6]	Chan discloses wherein determining the one or more steps and the timing for the process to prepare the food product comprises:
	determining one or more of an initiation time, a duration, or a termination time for each step for the process to prepare the food product (¶¶ 26, 28-30, 33-34, 37, 41-46).
[Claim 7]	Chan discloses re-determining the one or more steps and the timing for the process to prepare the food product based on the updated travel information (¶¶ 26, 28-30, 33-34, 37, 41-46).
[Claim 8]	Chan discloses wherein receiving the updated travel information comprises:
	receiving instructions for one or more of addition of a new intermediate waypoint,
elimination of an existing intermediate waypoint, change of the final delivery destination, or selection of a different route (¶ 27 – Anticipated delays may include the anticipated presence of other customer orders; ¶ 30 – Routing may take into account multiple customer orders and locations).
[Claim 9]	Chan discloses pausing a step of the process in response to the updated travel information (¶ 33 – “The preparation start time may be delayed form the reception time of the order so as to match a desired preparation completion time…The predicted preparation time may also include delays interspersed throughout the preparation process.”; ¶ 43 – A requested delivery time may be moved forward or backward or otherwise offset “based on currently placed orders, anticipated usage of the cooking machine, processing delays, transit times, etc.”); and
	resuming the step after a time period determined based on an updated expected arrival time at the delivery destination (¶ 33 – “The preparation start time may be delayed form the reception time of the order so as to match a desired preparation completion time…The predicted preparation time may also include delays interspersed throughout the preparation process.” It is understood that, at some point after an appropriate time period, the delayed process will resume in order to complete a requested order; ¶ 43 – A requested delivery time may be moved forward or backward or otherwise offset “based on currently placed orders, anticipated usage of the cooking machine, processing delays, transit times, etc.”).
[Claim 10]	Chan discloses adjusting a travel parameter associated with the vehicle in response to the updated travel information (¶¶ 26-32, 33-34, 37, 41-46).
[Claim 11]	Chan discloses matching one or more of an operational parameter of a step of the process to a portion of a travel route based on the travel information (¶ 33 – “The preparation start time may be delayed form the reception time of the order so as to match a desired preparation completion time…The predicted preparation time may also include delays interspersed throughout the preparation process.”; ¶ 43 – A requested delivery time may be moved forward or backward or otherwise offset “based on currently placed orders, anticipated usage of the cooking machine, processing delays, transit times, etc.”; ¶¶ 26, 28-30, 33-34, 37, 41-46).
[Claim 12]	Chan discloses adjusting a travel parameter associated with the vehicle in response to the execution of the one or more steps of the process (¶ 33 – “The preparation start time may be delayed form the reception time of the order so as to match a desired preparation completion time…The predicted preparation time may also include delays interspersed throughout the preparation process.”; ¶ 43 – A requested delivery time may be moved forward or backward or otherwise offset “based on currently placed orders, anticipated usage of the cooking machine, processing delays, transit times, etc.”; ¶¶ 26, 28-30, 33-34, 37, 41-46).
[Claim 13]	Chan discloses wherein autonomously executing the process comprises:
	performing one or more of washing, peeling, seeding, destemming, cutting, dicing, slicing, crushing, pureeing, blending, steaming, cooking, heating, broiling, boiling, simmering, frying, cooling, freezing, pressing, crushing, grinding, pasteurizing, fermenting, sterilizing, or packaging the food items, the food product, or a combination thereof (¶¶ 26-29, 37 -- Steps in the process may include warming, cooling, and/or baking the food item as well as mixing or thawing ingredients).
[Claim 14]	Chan discloses wherein autonomously executing the process in the vehicle comprises:
	executing the one or more steps in one or more sealable containers, wherein the one or more sealable containers are arranged in a modular fashion to feed each other (¶ 19 – Ingredients may be stored in ingredient storage compartments. It is also explained that “[a]utomated cooking device 102 includes all components necessary to automatically prepare (assemble and cook) food.” The automated cooking system is mobile (e.g., part of a food truck). Therefore, relatively speaking, the ingredient compartments are understood to be arranged in a convenient fashion to enable food assembly and cooking in a mobile vehicle. An ingredient compartment would also be understood to be capable of being sealed. It is further noted that the capability of the containers to be sealed has no effect on the method itself; therefore, this limitation does not serve to patentably distinguish the claim over the prior art).
[Claim 39]	Chan discloses wherein autonomously executing the process comprises:
	autonomously executing the process in the vehicle based on the determined one or more steps and the timing such that the food product is prepared when the vehicle reaches a delivery destination (¶¶ 26, 28-30, 33-34, 37, 41-46).
[Claim 40]	Chan discloses wherein autonomously executing the process comprises: 
autonomously executing the process at the destination based on the determined one or more steps and the timing such that the food product is prepared when the vehicle reaches a delivery destination (¶¶ 26, 28-30, 33-34, 37, 41-46).
[Claim 41]	Chan discloses placing the food product in a delivery slot in the vehicle after it is prepared (fig. 3, ¶ 38 – “Automated cooking device 302 includes all components needed to prepare a food order (e.g., cooking components, ovens, heating/cooling components, ingredient storage components, packaging components, delivery components etc.). As an example, automated cooking device 302 may be configured to cook pizzas and offer sodas, and therefore includes a pizza oven, a pizza boxing device, a soda fountain, etc.” As seen in fig. 3, the food must be dispensed somehow and various slots are seen below the pizza and soda pictures. The area through which the food is dispensed is an example of a slot. The automated cooking system may be located on a mobile food truck, as seen in ¶ 19).
[Claim 42]	Chan discloses placing the food product in a delivery slot accessible to the vehicle after it is prepared (fig. 3, ¶ 38 – “Automated cooking device 302 includes all components needed to prepare a food order (e.g., cooking components, ovens, heating/cooling components, ingredient storage components, packaging components, delivery components etc.). As an example, automated cooking device 302 may be configured to cook pizzas and offer sodas, and therefore includes a pizza oven, a pizza boxing device, a soda fountain, etc.” As seen in fig. 3, the food must be dispensed somehow and various slots are seen below the pizza and soda pictures. The area through which the food is dispensed is an example of a slot. The automated cooking system may be located on a mobile food truck, as seen in ¶ 19).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683